     Case 1:19-mc-00043-DAD-SKO Document 12 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:19-mc-00043-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    EVERETT EARL HUNTER, JR,
                                                       (Doc. No. 9)
15                       Defendant and Judgment
                         Debtor,
16

17
      WELLS FARGO BANK, N.A.,
18
                         Garnishee.
19

20
21          On June 26, 2019, the United States filed an application for writ of continuing

22   garnishment against defendant and judgment debtor Everett Earl Hunter, Jr.’s property and

23   accounts. (Doc. No. 1.) Thereafter, on October 2, 2020, the United States filed a request for the

24   issuance of findings and recommendations recommending that a final order of garnishment be

25   issued. (Doc. No. 7.) The matter was referred to a United States Magistrate Judge pursuant to 28

26   U.S.C. § 636(b)(1)(B) and Local Rule 302.
27          On October 6, 2020, the assigned magistrate judge issued findings and recommendations

28   recommending that the United States’ request for final order of garnishment be granted. (Doc.
                                                      1
     Case 1:19-mc-00043-DAD-SKO Document 12 Filed 12/07/20 Page 2 of 2


 1   No. 9.) The parties were provided fourteen (14) days in which to file objections to the findings

 2   and recommendations. (Id. at 2.) To date, no objections to the findings and recommendations

 3   have been filed, and the time in which to do so has passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and proper analysis.

 7          Accordingly:

 8          1.      The findings and recommendations issued on October 6, 2020 (Doc. No. 9) are

 9                  adopted in full;

10          2.      Garnishee Wells Fargo Bank, N.A. is directed to pay the Clerk of the United States

11                  District Court 100 percent of the contents of defendant and judgment debtor

12                  Everett Earl Hunter, Jr’s account numbers xxxxxx4491, xxxxxx5668, and

13                  xxxxxx3451 within fifteen (15) days of the filing of this order;

14          3.      Payment shall be made in the form of a cashier’s check, money order or company

15                  draft, made payable to the Clerk of the Court and delivered to the United States

16                  District Court, Eastern District of California, 501 I Street, Room 4-200,

17                  Sacramento, California 95814. The criminal docket number (1:01-cr-05155-

18                  OWW) shall be stated on the payment instrument;

19          4.      The court retains jurisdiction to resolve matters through ancillary proceedings in

20                  this case, if necessary; and
21          5.      This garnishment shall terminate when the payment is deposited with the Clerk of

22                  the Court.

23   IT IS SO ORDERED.
24
        Dated:     December 7, 2020
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
